Citation Nr: 0723903	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-28 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence of an in-service right knee injury 
or disease..

3.  Prior to service, the veteran was not diagnosed as having 
a right knee disability.  


CONCLUSION OF LAW

A right knee disability is not due to disease or injury that 
was incurred in or aggravated by service. 38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2005, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in May 2006.  
Although there was no subsequent adjudication following the 
May 2006 notice, the veteran is not prejudiced as service 
connection is being denied.  As such, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2005, VCAA notice was given prior to 
the appealed AOJ decision, dated April 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
a Decision Review Officer (DRO) in November 2005.  VA is not 
required to schedule the veteran for a physical examination 
because the evidence does not meet the criteria set forth in 
38 C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based.  As such, the Board 
will not remand this case for a medical examination.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  In fact, the veteran advised VA 
in April 2006 that he had no additional evidence to identify 
or to provide to substantiate his claim.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the veteran's 
claim.  

The veteran contends that he sustained an injury to his right 
knee during boot camp while serving in the Marine Corps.  He 
claims his knee was painful and sore during, and after, a 
mandatory three-mile run.  Eventually, the veteran contends, 
he had "surgery" on his knee as evidenced by the two scars 
on his right knee.  He states that medical personnel put two 
probes into his knee to drain the accumulated fluid.  During 
his November 2005 DRO hearing, the veteran referenced this as 
"orthoscopic" surgery on his right knee.  The veteran 
admitted that he had trouble recalling when and where this 
surgery occurred, but he did recollect that it occurred while 
in the Marine Corps.  After this treatment, the veteran 
maintains, he returned to and completed boot camp with his 
company.  Further, he stated that he did not have any 
symptoms of injury, other than occasional pain and 
discomfort, for over twenty-five years after his discharge 
from service.  The veteran contends that his service medical 
records (SMRs), which indicated a left knee injury, are 
inaccurate, and that a right knee injury should have been 
reflected in those records.  Following service, the veteran 
stated, he would treat any pain in his knee with over-the-
counter painkillers.  He testified that he slowed down his 
running for a while after service and he resumed it upon 
entering the police academy approximately ten years ago.  He 
admitted that he did not seek additional treatment for his 
right knee pain until June 2004.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.       See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).   If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology. Id.

In the veteran's SMRs, there was no mention of a right knee 
injury occurring in service.  There was, however, a left knee 
injury listed in those records.  The left knee injury, as 
reflected in the SMRs, occurred while the veteran was running 
during boot camp in November 1975.  The entry regarding the 
veteran's left knee indicated that there was pain and 
soreness.  The examiner advised the veteran to soak the area 
three times per day in the whirlpool, and then advised that 
he should keep his knee wrapped with ace bandages.  The 
veteran was under observation for two days and was advised 
that if did not pass the follow-up knee evaluation, he would 
be dropped from boot camp and be required to restart once his 
injury healed.  The veteran testified that he returned to 
boot camp and finished with his company.  There were no 
further records regarding any treatment for the veteran's 
left knee injury.  Additionally, there is no reference to any 
knee injury in the veteran's October 1978 discharge 
examination.  

The veteran sought private medical treatment in June 2004 
regarding several months of right knee pain and swelling.  
The physician noted the veteran's service history as related 
by the veteran.  The physician's impression was that the 
veteran had a medial meniscus tear in his right knee and he 
scheduled the veteran for magnetic resonance imaging (MRI).  
That same month, the MRI results reflected that the veteran 
had moderate effusion and a complex tear of the posterior 
horn of the medial meniscus in his right knee.  The veteran 
testified that the physician suggested surgery on the 
veteran's right knee to repair the torn medial meniscus.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for his 
right knee injury.  The Board finds that there is no evidence 
of right knee disease or injury during service.  In fact, the 
SMRs and discharge medical exam are silent as to any injury 
incurred in the veteran's right knee.  The Board is aware of 
the veteran's testimony that the SMRs are in error when they 
list a left knee injury instead of a right knee injury.  
Nonetheless, there is no evidence of left or right knee 
surgery as described by the veteran.  The veteran indicated 
that he has two scars on his right knee, but there is no 
additional evidence to show that the right knee injury was 
incurred during his service.  The SMRs do not indicate a 
continuation of knee pain while in service.  Moreover, there 
is no evidence to support a continuity of right knee pain 
between service and the first post-service treatment the 
veteran sought in June 2004.  In light of the facts that the 
SMRs are silent as to a right knee injury, and that the 
veteran did not seek additional treatment until approximately 
26 years after service, the veteran's claim for service 
connection for a right knee condition is denied.  


ORDER

Entitlement to service connection for a right knee condition 
is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


